DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected scanning method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 September 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, a high-speed three-axis galvanometer-based scanning system, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Application No. 62/889,811 does not disclose “determining with a tool path model in combination with the physical model a scanning strategy for a three-dimensional laser scanning path” required by claim 1 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “Ne,” “Te,” and “TI” (figs. 2A and 2B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “laser-based optic manufacturing station” of claim 6, the “integrated laser-based additive manufacturing machine” of claim 7, and the “integrated laser structuring and laser welding station” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: it is not clear what the variables represent in equations 1-4, disclosed on page 12 of the Specification.  Appropriate correction is required.	
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “wherein the surface smoothing comprises removing mid-spatial frequency with single digit or sub-millimeter periodicity” of claim 19 lacks antecedent in the Specification.
Claim Objections
Claims  6, 8, and 11 are objected to because of the following informalities: 
Claim 6 recites “shaping/polishing.”  Recommend changing to “shaping or polishing.”
Claim 8 recites “integrated optics/micro-optics/photonics.”  Recommend changing to “integrated optics, micro-optics, or photonics.”
Claim 11 recites “pulse energy / area of the laser spot on surface.”  Recommend changing to “pulse energy or area of the laser spot on surface.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are the following: 
The generic placeholder is “beam delivery system” in claim 1, line 16.
The functional language attributed to the claimed “beam delivery system” is “guides a beam from the laser.”
The generic placeholder is “beam shaping system” in claim 1, line 17.
The functional language attributed to the claimed “beam shaping system” is “generates a spatial, temporal fluence distribution or energy deposition of the beam” (claim 1, lines 17-18).
Structure which is “read into” the claims from the Specification to support the claimed function includes a “spatial light modulator” (paragraph 0034).
The generic placeholder is “beam scanning system” in claim 1, line 20.
The functional language attributed to the claimed “beam shaping system” is “having timing synchronized with the laser beam and the sample fixture and positioning stage” (claim 1, lines 20-21).
Structure which is “read into” the claims from the Specification to support the claimed function includes a “scanner” (paragraph 0033).
The generic placeholder is “extraction system” in claim 1, line 22.
The functional language attributed to the claimed “extract system” is “removes ablated nanoparticles from the surface of the sample” (claim 1, lines 22-23).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the claims recite “a beam delivery system that guides a beam from the laser; …; and optionally, an extraction system that removes ablated nanoparticles from the surface of the sample. “  The specification fails discloses any structure such that the claimed “beam delivery system” or the “extraction system” can achieve the claimed, respective functions in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same. It is not enough that one skilled in the art could theoretically understand what a “beam delivery system,” a “beam shaping system,” a “beam scanning system,” or an “extraction system” might be.  Rather, the specification itself must provide structure to explain how the claimed functions are achieved.	
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim limitations that lack enablement are “determining with a tool path model in combination with the physical model a scanning strategy for a three-dimensional laser scanning path to produce a fluence distribution or energy deposition on the surface of the material in accordance with the optimum laser processing parameters” of claim 1 and “modeling how absorption of laser energy by the material drives the generation of a dense, hot system of free-carrier electrons which then collides with and transfers heat to the material lattice until the system reaches thermal equilibrium; simulating how heat accumulates and dissipates over multiple pulses; predicting material removal mechanisms, comprising material breakdown induced non-thermal ablation, thermal melting-based material removal or a combination of the two; determining a laser ablation threshold for the material; modeling temperature evolution at a material surface at a laser fluence near the laser ablation threshold for a range of repetition rates and scanning speeds; optimizing the repetition rate and scanning speed at the laser fluence to control thermal impact on the surface of the material; optimizing a scanning strategy comprising the percentage overlap of the line scans to minimize surface scan marks and the number of area scans to determine the desired material removal at a specific location; determining a beam shape and distribution at the material surface that provides a desired fluence distribution or energy deposition; and scanning a surface of the substrate with an ultrafast laser beam within the determined set of laser parameters, with the beam shape and distribution generated by a beam shaping device and the scanning strategy to remove spatially selective material with a desired thickness” of claim 9.  In the Specification, the Applicant discloses the following:
[0057]     An important aspect of the disclosure relates to two components which are inter- linked via feedback loops: (1) fundamental, theoretical modeling to investigate the ultrafast laser/material interaction mechanism and the impact of laser parameters, and (2) experimental implementation of ultrafast laser-based processing of materials.

Although the Specification discloses several equations on page 12 of the Specification, which might be used to derive a model, the Specification does not enable one of ordinary skill in the art to use these equations to simulate or develop a model, because none of the equations’ parameters or constants are defined and there is no explanation of how an algorithm might be developed to simulate the claimed “physical model” of claim 1 or “modeling” of claim 9.  For example, are the four equations disclosed on page 12 solved simultaneously?  How does one of ordinary skill in the art resolve the differential equations disclosed?  Although the Two Temperature Model (TTM) is disclosed on pages 11 and 12 of the Specification, the Specification is not enabled such that one of ordinary skill in the art can make use of the provided equations.  Additionally, although the Applicant discloses ablation thresholds for germanium (figs. 4B and 4C) as well as silicon (figs. 3A and 3B), the Specification does not enable one of ordinary skill in the art to make use of thresholds of other materials, e.g., for “metal, glass, crystal, ceramic, polymer, optical or additively manufactured material” as required by claim 4.  As a result, one of ordinary skill in the art would lack sufficient skill and experience to implement the TTM provided on pages 11 and 12 of the Specification.  Moreover, the amount of direction provided by the inventor is insufficient such that one of ordinary skill in the art would be enabled to collect the required data to calculate the TTM of materials other than germanium and silicon without undue experimentation. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitations “beam delivery system,” “beam shaping system,” “beam scanning system,” and “extraction system” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, it is unclear what the “beam delivery system” or the “extraction system” might be, as the Specification provides no tangible or concrete examples of what these systems are.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 1 and 9 recite “a given material” (line 6 for claim 1 and line 3 for claim 9).  However, is not clear what type of material is considered by the Applicant to be “given.”  For the purpose of the examination, the limitations of the respective claims will be interpreted as “a 
Claim 3 recites “wherein the physical model comprises at least one of a Two Temperature Model (TTM), Nonlinear Absorption Model (NAM) and Heat Accumulation Model (HAM).”  Although the Specification discloses the equations for the TTM (page 12 of the Specification), it is not clear from the Specification what equations are used for the NAM or the HAM.  Additionally, paragraphs 0040 and 0047 suggest that the TTM and the NAM are the alternatively the same.  For the purpose of the examination, no patentable weight is given to the limitations for the NAM or the HAM. 
Regarding claims 6 and 16, the terms "high-power" and “high-precision” are relative terms which renders the claims indefinite.  The terms "high-power" and “high-precision” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of the examination, claim 6 will be interpreted as “further comprising a 
Claim 9 recites “A method for the non-contact laser-based removal” (line 1), “the line scans,” (line 15), “the determined set of laser parameters,” (line 20).  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of the examination, the limitations will be interpreted as “A method for a non-contact laser-based removal,” “a determined set of laser parameters.”
Regarding claims 9, 17, and 18, the term "desired" is a relative terms which renders the claims indefinite.  The term "desired" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of the examination, claim 9 will be interpreted as “and the number of area scans to determine the 
Claim 11 recites “the range of laser parameters.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “a range of laser parameters.”
Claim 13 recites “a given pulse duration.”  However, is not clear what type of pulse duration is considered by the Applicant to be “given.”  For the purpose of the examination, the limitation of the claim will be interpreted as “a 
Claim 19 recites “wherein the surface smoothing comprises removing mid-spatial frequency with single digit or sub-millimeter periodicity.”  However, it is unclear what frequency range the claimed “mid-spatial frequency” is in, such that a “single digit” is removed.  For example the frequency range could be Hz, KHz, MHz, or GHz.  Additionally, it is unclear how the claimed “sub-millimeter periodicity” relates to a frequency where “millimeter” is understood to be a reference to distance.  Because claim 19 lacks antecedent in the Specification (see Specification objection above), as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.	
Claim Interpretation
Claims 6, 7, and 8 recite a “a high-power laser integrated with a laser- based optic manufacturing station,” “an integrated laser-based additive manufacturing machine,” and “an integrated laser structuring and laser welding station,” respectively.  The Specification discloses the following:
[0060]      This disclosure has several important uses (also applicable for commercialization): 
Standalone tool for final-finishing and/or form correction for high-precision and freeform optics manufacturing. This is important at the current time, as the field of freeform optics manufacturing is in dire need of a new tool for high-precision material removal which can offer the following attributes: (1) high precision for complex/small surface geometries and both weak and strong surface departures, (2) ability to perform polishing without and/or remove existing fabrication-induced tool marks from the optic surface, (3) capability to process a variety of different crystalline and amorphous materials and also brittle materials, (4) reduction of polishing cost, waste, and lead-time. Other uses include integration into an ultraprecision machine tool or an existing optics grinding/polishing process chain (e.g., diamond turning, magnetorheological finishing). Integration with other high-power lasers to develop a full, laser- based optic manufacturing station (e.g., using CO2 and/or nanosecond Nd:YAG lasers to shape/initially polish an optic preform and use the described technology for final, high-precision finishing of the part). Integration with laser-based additive manufacturing machines for inter- layer smoothing/densification and final surface polishing. Integration with laser structuring and laser welding to realize integrated optics/micro-optics/photonics.

From the context provided in the Specification, it appears that claims 6-8 are different use cases or functions for the application of the laser-based removal system required in claim 1.  Therefore, the “high-power laser integrated with a laser- based optic manufacturing station” of claim 6, the “integrated laser-based additive manufacturing machine” of claim 7, and the “integrated laser structuring and laser welding station” of claim 8 are interpreted as different functional applications for potential use by the laser in claim 1.  Based on this interpretation, claims 6-8 cannot be used as a basis for patentability over the prior art as they only provide functional limitations not structural limitations.
	Claim 17 recites “wherein the smoothing comprises smoothing a surface of the material to a surface roughness of less than 10 nanometers or a desired roughness larger than 10 nanometers.”  However, it is noted that surface roughness having any roughness (either less than 10 nm or more than 10 nm) can be construed as meeting either a “surface roughness of less than 10 nanometers” or “a desired roughness larger than 10 nanometers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Haight et al. (US-20020125230-A1) in view of Shah et al. (US-20120196454-A1).

Regarding claim 1, Haight teaches a system for laser-based removal (“Method For Minimizing Sample Damage During The Ablation Of Material Using A Focused Ultrashort Pulsed Laser Beam,” title), figuring and smoothing of a material surface (“It is a general object to provide a method to localize laser induced breakdown,” para 0003; in the Specification, the Applicant discloses “spatially localized ablation-based material removal with minimal thermal impact on various materials having different optical properties,” paragraph 0059; localized laser induced breakdown is being construed as both figuring and smoothing in the sense that the figuring is done locally while maintaining a smooth surface outside of the local ablation), comprising: an ultrafast laser (“laser micro-machining with ultrafast pulse,” para 0019); a laser beam control module (“using either a computer to perform an analysis of the mask image or manually determining the best focused image,” para 0030), comprising a processor  for executing machine executable instructions (“computer,” para 0033) simulating with a physical model the physical mechanisms of ultrafast laser interaction with a material (based on para 0039 of the Specification, a “physical model” is construed as being derived from “equations;” similarly, Haight teaches an equation shown in para 0064) over a range of laser parameters (“where ne (t) is the free electron (plasma) density, .eta.(E) is the avalanche coefficient, and E is the electric field strength. The second term on the right hand side is the photoionization contribution, and the third term is the loss due to electron diffusion, recombination, etc. When the pulse width is in the picosecond regime, the loss of the electron is negligible during the duration of the short pulse,” para 0065), determining an ablation threshold of the material (calculated ablation threshold, fig. 3); determining from the physical modeling whether the underlining physical mechanism of the laser material interaction is material breakdown induced non-thermal ablation, thermal melting-based material removal, or a combination thereof (“In summary, by the method of the invention, laser induced breakdown of a material causes thermal-physical changes through ionization, free electron multiplication, dielectric breakdown, plasma formation, other thermal-physical changes in state, such as melting and vaporization, leading to an irreversible change in the material,” para 0074; melting is construed as “thermal melting” and vaporization is construed as “non-thermal ablation”), determining from the physical modeling a set of laser processing parameters which maximizes non-thermal ablation while eliminating or controlling thermal melting of the material (“Since ultrashort pulsed laser ablation is non-thermal, the ablated region is limited to the spatial extent of the focused laser light. Therefore, to eliminate ablation and damage to the underlying substrate, it is essential to ensure that the peak light intensity occurs outside the sample,” para 0028; as shown in fig. 3, Haight teaches maintaining the radiation below an ablation threshold to minimize thermal damage to substrate damage as taught in para 0028), and determining with a tool path model (construed as the experimental model, shown in fig. 3) in combination with the physical model a scanning strategy for a three-dimensional laser scanning path to produce a fluence distribution or energy deposition on the surface of the material in accordance with the optimum laser processing parameters (referring to fig. 3, “here both experimental and theoretical ablation thresholds are plotted as a function of pulse width,” para 0045; “by having only a small fraction of the gaussian beam where the fluence is greater than the threshold, the ablated region can be restricted to this small area,” para 0046); a beam delivery system that guides a beam from the laser (“The laser pulse of the present invention can be directed for example by using a light pipe or a wave guide,” para 0110); a system which generates a spatial, temporal fluence distribution or energy deposition of the beam (“desired beam configurations are achieved by varying beam spot size or through Fourier Transform (FT) pulse shaping to cause a special frequency distribution to provide a geometric shape,” para 0011; geometric is construed as “spatial” and frequency is construed as “temporal” in the sense that a Fourier Transform transposes signals from the time domain to the frequency domain and that changes in the frequency domain will precipitate changes in the time domain); a sample fixture and positioning stage (“The SiO2 sample mounted on a computer controlled motorized X-Y translation stage,” para 0055); a scanning system (“the beam or mask may be moved in the x, y, and Z directions to produce desired features,” abstract; “imaged onto the mask using the relay lens and the mirror,” para 0030) having timing synchronized with the laser beam and the sample fixture and positioning stage (“the distance between the sample and the objective lens can be continuously varied by monitoring the depth of the ablated material and moving either the objective or the sample in the Z direction,” para 0033; “The technique can produce features smaller than the spot size and Rayleigh range due to enhanced damage threshold accuracy in the short pulse regime,” abstract; Haight’s method of moving the focal point of the beam or the ablated sample so that laser radiation is maintained below an ablation threshold based on the pulse width, i.e. timing, is construed as meeting “timing synchronized with the laser beam and the sample fixture and positioning stage”); and optionally, an extraction system that removes ablated nanoparticles from the surface of the sample (“collecting emission from the target to a photomultiplier tube,” para 0043; the photomultiplier tube is construed as an “extraction system”).  Haight does not explicitly disclose a beam shaping system; a beam scanning system.
Haight, fig. 3

    PNG
    media_image1.png
    556
    713
    media_image1.png
    Greyscale

However, in the same field of endeavor of femtosecond laser ablation, Shah teaches a beam shaping system (“In other embodiments, additional optical elements may be utilized in the scanning system 106 (e.g….spatial light modulators, etc.),” para 0117); a beam scanning system (“a galvanometer based mirror scanner,” para 0085).
Shah, fig. 4A

    PNG
    media_image2.png
    319
    374
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Haight to include, a spatial light modulator and a galvanometer based mirror scanner, in view of the teachings of Shah, which are used to supplement the scanning system, as taught used by Haight, who teaches a moveable stage, because optical elements such as spatial light modulators can be used to obtain multiple patterns, and because a galvanometer based mirror scanner may obtain scan speeds up to about 10-20 msec, for the advantages of using a high speed mirror system that is suitable for high-throughput processing and can achieve optimal quality of machined features (such as, e.g., grooves and or/ trenches), achieving both high throughput as well as reduced debris (Shah, paras 0084, 0085, 0117, and 0152).
Regarding claim 2, Haight teaches wherein the ultrafast laser comprises a femtosecond or picosecond laser, having a pulse duration of less than 50 picoseconds (“shorter than 7 picoseconds for gold and 10 picoseconds for SiO2,” para 0063).
Regarding claim 4, Haight teaches wherein the material comprises germanium, silicon (“SiO2 (glass),” para 0055), metal (“gold film,” para 0046), glass (“SiO2 (glass),” para 0055), crystal, ceramic, polymer, optical (“corneal tissue,” para 0023) or additively manufactured material.
Regarding claim 5, Haight teaches wherein the surface of the material is flat (fig. 1 shows a flat target), curved (“corneal tissue,” para 0023), or freeform.
Haight, fig. 1

    PNG
    media_image3.png
    348
    418
    media_image3.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haight (US-20020125230-A1) in view of Shah et al. (US-20120196454-A1) as applied to claims 1-2 and 4-5 above and further in view of Dou et al. (NPL: "Surface Microstructuring of Aluminum Alloy 2021 Using Femtosecond Excimer Laser Irradiation").
Haight teaches the invention as described above but does not explicitly disclose wherein the physical model comprises at least one of a Two Temperature Model (TTM), Nonlinear Absorption Model (NAM) and Heat Accumulation Model (HAM).
However, in the same field of endeavor of femtosecond laser ablation, Dou teaches wherein the physical model comprises at least one of a Two Temperature Model (TTM) (Dou teaches equations 3-5 on page 576 for two temperatures Te and Tl to calculate to the absorption fluence Fa), Nonlinear Absorption Model (NAM) and Heat Accumulation Model (HAM) (the NAM and HAM are not given patentable weight as described above in the 112b rejection).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Haight to include, a two temperature equation, in view of the teachings of Dou, that is used to calculate the ablation threshold in lieu of the energy-based equation used by Haight, because for the ultrashort laser pulse, the thermal effect is thought to be an important factor responsible for the precision and quality of produced structures and the thermal response mainly relates to two process—the thermal conductivity and thermal exchange of the lattice—for  the advantage of achieving fine-textured surface effects over a comparatively small fluence range, in contrast to the large range of a high irradiating fluence, where the surface features became coarse and poorly defined (Dou, pages 569 and 576-7).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haight (US-20020125230-A1) in view of Shah et al. (US-20120196454-A1) as applied to claims 1-2 and 4-5 above and further in view of Heidrich et al. (NPL: " Development of a Laser Based Process Chain for Manufacturing Freeform Optics").
Haight teaches the invention as described above but does not explicitly disclose further comprising a laser integrated with a laser- based optic manufacturing station capable of initially shaping/polishing of an optic preform to finishing of the preform (although Haight teaches ablating transparent materials and corneal tissue).
However, in the same field of endeavor of femtosecond laser ablation, Heidrich teaches further comprising a laser integrated with a laser- based optic manufacturing station (“laser based process chain for manufacturing fused silica optics,” abstract; experimental setup, fig. 2 is construed as the “station”) capable of initially shaping/polishing of an optic preform to finishing of the preform (“In a first step fused silica is ablated with laser radiation to produce the geometry of the optics. A subsequent polishing step reduces the surface roughness and a third step uses micro ablation to remove the last remaining redundant material,” abstract).
Heidrich, fig. 2

    PNG
    media_image4.png
    652
    709
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Haight to include, as an application of Haight’s apparatus, that of being used in a manufacturing fused silica optics, in view of the teachings of Heidrich, because a step of using high precision laser ablation with a femtosecond laser is known to the reduce surface roughness for freeform optics in a manner such that the resulting glass vapor can be removed from the working area by an extraction system so that the vapor can neither affect the ablation process nor the surrounding components by condensation (referring to fig. 1 of Heidrich, fig. 1; femtosecond laser is taught on page 521; motivation is taught on page 522).
Heidrich, fig. 1

    PNG
    media_image5.png
    596
    1398
    media_image5.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haight (US-20020125230-A1) as applied to claims 1-2 and 4-5 above in view of Shah et al. (US-20120196454-A1) and further in view of Ma et al. (NPL: "Laser polishing of additive manufacture Ti alloys").
Haight teaches the invention as described above but does not explicitly disclose further comprising an integrated laser-based additive manufacturing machine capable of performing inter-layer smoothing/densification and final surface polishing of the material.
	However, in the same field of endeavor of pulsed laser ablation, Ma teaches further comprising an integrated laser-based additive manufacturing machine (“nanosecond pulsed fiber laser,” page 172, top right column) capable of performing inter-layer smoothing/densification and final surface polishing of the material (figs. 3a-c; described as a “polished layer,” page 173; right column; Ma teaches “polished layers” in the conclusion section on page 175, which is being construed as “inter-layer;” smoothing process described for layers in an additive manufacturing processes as being known in the art, pages 171-172).
Ma, fig. 3b

    PNG
    media_image6.png
    457
    573
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Haight to include, a potential application of being used in an additive manufacturing system, in view of the teachings of Ma, because pulsed lasers cause rapid melting and cooling for the advantage of forming an α’ martensitic phase on a material surface, where an α’ martensitic phase on the surface can decrease the surface roughness from over 5 μm to less than 1 μm and can also cause an increase in the microhardness from about 32% to 42% for a titanium alloy (Ma, pages 173 and 175).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haight (US-20020125230-A1) as applied to claims 1-2 and 4-5 above in view of Shah et al. (US-20120196454-A1)  and further in view of Denney et al. (US-9457432-B2).
Haight teaches the invention as described above as well as a system but does not explicitly disclose further comprising an integrated laser structuring and laser welding station capable of providing integrated optics/micro-optics/photonics.
However, in the same field of endeavor of laser processing, Denney teaches comprising an integrated laser structuring and laser welding station (fig. 6; Denney teaches a laser 109 that ablates in the weld station shown in fig. 6 where the torch 105 welds; Denney teaches laser welding in fig. 4; “the coating on the work piece is removed or ablated by a high energy heat source prior to being welded in a welding operation, such that high welding speeds are attained,” abstract) capable of providing integrated optics/micro-optics/photonics (“the laser can be any known type of laser, including but not limited to …YB-fiber, fiber delivered…laser systems ,” column 3, lines 48-51; Denney’s teaching of using fibers for the laser is construed as meeting the limitation for an optics, micro-optics, or photonics system).
Denney, figs. 4 and 6

    PNG
    media_image7.png
    526
    451
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    350
    401
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Haight to include a potential application of being used in a welding system, in view of the teachings of Denney, by using the femtosecond laser taught by Haight in lieu of the ablating laser taught by Denney, in order to vaporize and remove the coating of a surface prior to welding, because if not removed, then the coatings can significantly degrade the quality of the weld (Denney, column 2, lines 44-61).
Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haight (US-20020125230-A1) in view of Dou et al. (NPL: "Surface Microstructuring of Aluminum Alloy 2021 Using Femtosecond Excimer Laser Irradiation") and further in view of Miller (US-20180169791-A1).
Regarding claim 9, Haight teaches a method for a non-contact laser-based removal (“Method For Minimizing Sample Damage During The Ablation Of Material Using A Focused Ultrashort Pulsed Laser Beam,” title; a laser is construed as being a “non-contact tool,” referring to paragraph 0006 of the Specification), figuring or smoothing of a material surface (“It is a general object to provide a method to localize laser induced breakdown,” para 0003; in the Specification, the Applicant discloses “spatially localized ablation-based material removal with minimal thermal impact on various materials having different optical properties,” paragraph 0059; localized laser induced breakdown is being construed as both figuring and smoothing in the sense that the figuring is done locally while maintaining a smooth surface outside of the local ablation), comprising: collecting electron properties of a material (“Two diagnostics were used to determine the breakdown threshold Fth. First, the plasma emission from the focal region was collected by a lens to a photomultiplier tube with appropriate filters. Second, the change of transmission through the sample was measured with an energy meter,” see also the ionization process described for electrons in para 0067); predicting material removal mechanisms (equation shown in para 0064), comprising material breakdown induced non-thermal ablation, thermal melting-based material removal or a combination of the two (“In summary, by the method of the invention, laser induced breakdown of a material causes thermal-physical changes through ionization, free electron multiplication, dielectric breakdown, plasma formation, other thermal-physical changes in state, such as melting and vaporization, leading to an irreversible change in the material,” para 0074; melting is construed as “thermal melting” and vaporization is construed as “non-thermal ablation”); determining a laser ablation threshold for the material (calculated ablation threshold, fig. 3); optimizing the repetition rate and scanning speed at the laser fluence to control thermal impact on the surface of the material (referring to fig. 3, “here both experimental and theoretical ablation thresholds are plotted as a function of pulse width,” para 0045; “by having only a small fraction of the gaussian beam where the fluence is greater than the threshold, the ablated region can be restricted to this small area,” para 0046); determining a beam shape and distribution at the material surface that provides a fluence distribution or energy deposition (“In fact for energies at or near the threshold for ablation, the spatial profile of the laser beam will determine the size and shape of the region being ablated,” para 0045; Haight teaches using a “gaussian profile;” para 0056; fluence threshold taught in fig. 3); and scanning a surface of the substrate with an ultrafast laser beam (“the beam or mask may be moved in the x, y, and Z directions to produce desired features,” abstract) within a determined set of laser parameters (“where ne (t) is the free electron (plasma) density, .eta.(E) is the avalanche coefficient, and E is the electric field strength. The second term on the right hand side is the photoionization contribution, and the third term is the loss due to electron diffusion, recombination, etc. When the pulse width is in the picosecond regime, the loss of the electron is negligible during the duration of the short pulse,” para 0065), with the beam shape and distribution generated by a beam shaping device (“In another aspect, a diaphragm, disk, or mask is placed in the path of the beam to block at least a portion of the beam to cause the beam to assume a desired geometric configuration. In still further aspects, desired beam configurations are achieved by varying beam spot size or through Fourier Transform (FT) pulse shaping to cause a special frequency distribution to provide a geometric shape,” para 0011) and the scanning strategy to remove spatially selective material (“scanning said beam along a predetermined path in a longitudinal direction in the material to a depth smaller than the Rayleigh range,” claim 26; “ablation of an area,” para 0010) with a thickness (“The fused silica samples were made from Corning 7940, with a thickness of 0.15 mm,” para 0055), performing at least one of figuring (“ablation of an area,” para 0010), defect removal (“tool to ablate chromium defects on a quartz photomask,” para 0029), cleaning and smoothing of the material surface without an appearance of tool marks (“It is a general object to provide a method to localize laser induced breakdown,” para 0003; in the Specification, the Applicant discloses “spatially localized ablation-based material removal with minimal thermal impact on various materials having different optical properties,” paragraph 0059; localized laser induced breakdown is being construed smoothing without an appearance of tool marks in the sense that the figuring is done locally while maintaining a smooth surface outside of the local ablation).  Haight does not explicitly disclose collecting thermal properties of a given material, modeling how absorption of laser energy by the material drives the generation of a dense, hot system of free-carrier electrons which then collides with and transfers heat to the material lattice until the system reaches thermal equilibrium; simulating how heat accumulates and dissipates over multiple pulses; modeling temperature evolution at a material surface at a laser fluence near the laser ablation threshold for a range of repetition rates and scanning speeds; optimizing a scanning strategy comprising the percentage overlap of line scans to minimize surface scan marks and the number of area scans to determine the material removal at a specific location.
However, in the same field of endeavor of femtosecond laser ablation, Dou teaches collecting thermal properties of a given material (figs. 2a and 2b shows the collection of the electron temperature and the lattice temperatue), modeling how absorption of laser energy by the material drives the generation of a dense, hot system of free-carrier electrons which then collides with and transfers heat to the material lattice (“Then the hot electrons interact with the lattice to elevate the lattice temperature with electron-lattice coupling, causing an equilibrium distribution of the excess energy between the electron and lattice subsystem,” page 569, left column) until the system reaches thermal equilibrium (“Finally, an equilibrium distribution of the excess energy between the electron and lattice is achieved,” page 575, bottom left column; Dou teaches equations 3-5 on page 576 for two temperatures Te and Tl to calculate to the absorption fluence Fa); simulating how heat accumulates and dissipates over multiple pulses (“thermalization” equations taught in the “heat transport” and “two-temperature-components model”, bottom of page 569, left column; Dou teaches multiple pulses in figs. 2 and 3); modeling temperature evolution at a material surface at a laser fluence near the laser ablation threshold for a range of repetition rates and scanning speeds (Dou teaches equations 3-5 on page 576 for two temperatures Te and Tl to calculate to the absorption fluence Fa; “Surface texturing effects appear definitely controlled through the selection of appropriate combination with pulse count, repetition rate, and fluence,” page 574, bottom right column; “The fluence was varied by moving the focal position of the lens mounted on the X–Y translation stage that is controlled by a computer,” page 569, top left column).
Dou, figs. 2 and 3

    PNG
    media_image9.png
    835
    675
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Haight to include, a two temperature equation modeling the transfer of heat from a lattice temperature to an electron temperature, in view of the teachings of Dou, that is used to calculate the ablation threshold in lieu of the equation used by Haight, because for the ultrashort laser pulse, the thermal effect is thought to be an important factor responsible for the precision and quality of produced structures and the thermal response mainly relates to two process—the thermal conductivity and thermal exchange of the lattice—for  the advantage of achieving fine-textured surface effects over a comparatively small fluence range, in contrast to the large range of a high irradiating fluence, where the surface features became coarse and poorly defined (Dou, pages 569 and 576-7).  Haight does not explicitly disclose optimizing a scanning strategy comprising the percentage overlap of line scans to minimize surface scan marks and the number of area scans to determine the material removal at a specific location.
	However, in the same field of endeavor of femtosecond laser ablation, Miller teaches optimizing a scanning strategy comprising the percentage overlap of line scans to minimize surface scan marks and the number of area scans to determine the material removal at a specific location (“The controller may scan the femtosecond laser beam over the surface multiple times and/or in a manner such that the consecutive laser pulses of the femtosecond laser beam partially overlap (e.g., by at least 50%) at the surface. After polishing, the surface is optically smooth… By maintaining the waist away from the surface being polished, better results can be achieved than with conventional laser ablation where the maximum intensity waist is positioned directly at the surface,” para 0015; Miller’s teaching of keeping the waist of the beam away from the surface is construed as meeting the limitation for “optimizing a scanning strategy”).
Miller, fig. 1

    PNG
    media_image10.png
    561
    470
    media_image10.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Haight/Dou to include overlapping the scans during a polishing step, in view of the teachings of Miller, by adding a polishing step, as taught by Miller, after the ablation method, as taught by Haight (Miller teaches this construct, i.e., a first ablation laser step, taught in paragraph 0014 followed by a polishing step taught in para 0015) because the ablation process of stripping electrons from atoms without causing thermal ablation does not produce heat damage to a contact lens and thus, the contact lens is not overheated during the subsequent polishing step for the advantage of obtaining a contact lens with a surface roughness of 10 nm or better, which are better results than those achieved with a conventional laser polishing method of having the waist at the surface of the object (Miller, paras 0014, 0015, and 0019; both Miller and Haight teach keeping a distance between the waist of the beam or the focal position and the surface of the target).
	Regarding claim 10, Haight teaches wherein the set of laser parameters includes at least one of a range of wavelength of from 248 nm to 2400 nm (“It is preferred that the wavelength be in a range of 200 nm (nanometers) to 1 µm (micron),” para 0012), a range of pulse duration of from 50 fs to 50 ps (“a laser oscillator generates a very short pulse on the order of 10 to 100 femtoseconds at a relatively low energy,” para 0009), and a range of laser repetition rate of from 100 Kilohertz to 1 Gigahertz (“a fourth group of lasers operates at 250 to 350 kilohertz and produces a 1 to 2 microjoules per pulse,” para 0039).
	Regarding claim 11, Haight teaches wherein the range of laser parameters includes at least one of wavelength, pulse length, fluence (pulse energy / area of the laser spot on surface), repetition rate, scanning speed, and polarization (“where ne (t) is the free electron (plasma) density, .eta.(E) is the avalanche coefficient, and E is the electric field strength. The second term on the right hand side is the photoionization contribution, and the third term is the loss due to electron diffusion, recombination, etc. When the pulse width is in the picosecond regime, the loss of the electron is negligible during the duration of the short pulse,” para 0065; examiner is construing this teaching as meeting the limitations for “pulse length” and “repetition rate;” Haight also teaches maintaining fluence in fig. 3).
	Regarding claim 12, Haight teaches the invention as described above but does not explicitly disclose wherein the scanning strategy includes at least one of a laser repetition rate, scanning speed, overlap for line scans, number of area scans, scanning direction in relation to the laser polarization and dithering method.
However, in the same field of endeavor of femtosecond laser ablation, Miller teaches wherein the scanning strategy includes at least one of a laser repetition rate, scanning speed, overlap for line scans, number of area scans (“The controller may scan the femtosecond laser beam over the surface multiple times and/or in a manner such that the consecutive laser pulses of the femtosecond laser beam partially overlap (e.g., by at least 50%) at the surface,” para 0015), scanning direction in relation to the laser polarization and dithering method.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Haight/Dou to include overlapping the scans during a polishing step, in view of the teachings of Miller, by adding a polishing step, as taught by Miller, after the ablation method, as taught by Haight because the ablation process of stripping electrons from atoms without causing thermal ablation does not produce heat damage to a contact lens and thus, the contact lens is not overheated during the subsequent polishing step for the advantage of obtaining a contact lens with a surface roughness of 10 nm or better (Miller, paras 0014, 0015, and 0019; both Miller and Haight teach keeping a distance between the waist of the beam or the focal position and the surface of the target).
Regarding claim 13, Haight teaches the invention as described above as well as wherein the laser fluence near the ablation threshold of the material (ablation threshold, fig. 3) is determined at a pulse duration (“when the pulse width becomes shorter than a few picoseconds, the threshold starts to increase,” para 0058) and the repetition rate (“The short pulse laser used was a 10 Hz Ti:Sapphire oscillator amplifier system based on the CPA technique,” para 0055), and scanning strategy (“focusing above the plane of the sample and then adjusting the intensity of the light to the minimum necessary for ablation ensures that no region beneath the surface of the sample will be ablated or damaged,” para 0027).  Haight does not explicitly disclose wherein the laser fluence near the ablation threshold of the material is determined at a scanning speed optimized with a line scan overlap between 50% to 85% to minimize heat accumulation for achieving smooth ultrafast-laser polishing.
However, in the same field of endeavor of femtosecond laser ablation, Dou teaches wherein the laser fluence near the ablation threshold of the material is determined at a scanning speed (“The fluence was varied by moving the focal position of the lens mounted on the X–Y translation stage that is controlled by a computer,” page 569, top left column; ablation thresholds are taught on page 570).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Haight to include, varying the focal position busing a lens mounted on a translation stage controlled by a computer, in view of the teachings of Dou, by adjusting the stage taught by Haight (Haight, para 0055) in a similar manner to that taught by Dou, in order to produce irradiation fluence ranging from 0.01 to 10.0 J/cm2 for the advantage of producing a model that shows the relationship between fluence dependence and the ablation depth per pulse for the advantage of identifying an ablation threshold to prevent thermally induced stresses (Dou, pages 570-571 and 577).  Haight does not explicitly disclose optimized with a line scan overlap between 50% to 85% to minimize heat accumulation for achieving smooth ultrafast-laser polishing.
However, in the same field of endeavor of femtosecond laser ablation, Miller teaches optimized with a line scan overlap between 50% to 85% to minimize heat accumulation for achieving smooth ultrafast-laser polishing (“The controller may scan the femtosecond laser beam over the surface multiple times and/or in a manner such that the consecutive laser pulses of the femtosecond laser beam partially overlap (e.g., by at least 50%) at the surface.  After polishing, the surface is optically smooth” para 0015), 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Haight/Dou to include overlapping the scans during a polishing step, in view of the teachings of Miller, by adding a polishing step, as taught by Miller, after the ablation method, as taught by Haight because the ablation process of stripping electrons from atoms without causing thermal ablation does not produce heat damage to a contact lens and thus, the contact lens is not overheated during the subsequent polishing step for the advantage of obtaining a contact lens with a surface roughness of 10 nm or better (Miller, paras 0014, 0015, and 0019; both Miller and Haight teach keeping a distance between the waist of the beam or the focal position and the surface of the target).
Regarding claim 14, Haight teaches wherein the scanning strategy comprises a scanning direction of the laser beam orthogonal to the direction of laser polarization (“scanning said beam along a predetermined path in a transverse direction,” claim 25; taught also in Haight’s patent, i.e., US Patent No. 7,649,153, in modified claim 28).
Regarding claim 15, Haight teaches wherein the surface of the material is flat (fig. 1 shows a flat target), curved (“corneal tissue,” para 0023), or freeform.
Regarding claim 16, Haight teaches the invention as described above but does not explicitly disclose further comprising applying an additional laser.
However, in the same field of endeavor of femtosecond laser ablation, Miller teaches further comprising applying an additional laser (femtosecond laser beam 635C).
Miller, fig. 6

    PNG
    media_image11.png
    504
    503
    media_image11.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Haight/Dou to include an additional laser, in view of the teachings of Miller, by adding a second laser, as taught by Miller, underneath the target, as taught by Haight, for the advantage of having an additional laser beam for smoothing the opposite surface such that each surface has a roughness of 10 nm or better, which meets the requirements for optical smoothness (Miller, para 0038).
	Regarding claim 17, Haight teaches the invention as described above but does not explicitly disclose wherein the smoothing comprises smoothing a surface of the material to a surface roughness of less than 10 nanometers or a roughness larger than 10 nanometers.
However, in the same field of endeavor of femtosecond laser ablation, Miller teaches wherein the smoothing comprises smoothing a surface of the material to a surface roughness of less than 10 nanometers (“FIG. 2B shows a surface roughness of the surface 220 after polishing. The surface roughness is less than 10 nm and therefore meets the requirements of optical smoothness,” para 0027) or a roughness larger than 10 nanometers (fig. 2A).
Miller, figs. 2A-B

    PNG
    media_image12.png
    481
    439
    media_image12.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Haight/Dou to include a polishing step, in view of the teachings of Miller, by adding a polishing step, as taught by Miller, after the ablation method, as taught by Haight because the ablation process of stripping electrons from atoms without causing thermal ablation does not produce heat damage to a contact lens and thus, the contact lens is not overheated during the subsequent polishing step, for the advantage of obtaining a contact lens with a surface roughness of 10 nm or better (Miller, paras 0014, 0015, and 0019; both Miller and Haight teach keeping a distance between the waist of the beam or the focal position and the surface of the target).
	Regarding claim 18, Haight teaches the invention as described above but does not explicitly disclose wherein the surface figuring comprises removing a desired thickness of material in different spatial locations to make a shape.
However, in the same field of endeavor of femtosecond laser ablation, Miller teaches wherein the surface figuring comprises removing a desired thickness of material in different spatial locations to make a shape (“The fixture 120 and contact lens 110 are moved to facilitate polishing of different spots on the front surface 114 of the contact lens,” para 0018; shape of the contact lens is construed as the claimed “shape”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Haight/Dou to include a polishing step, in view of the teachings of Miller, by adding a polishing step, as taught by Miller, after the ablation method, as taught by Haight, such that the polishing step was facilitated by modifying different spots on the front surface of a contact lens, because by ensuring the waist of the femtosecond laser beam is away from the surface of the contact lens, a roughness of 10 nm or better can be achieved for a contact lens, which is superior to that of a conventional polishing method (Miller, paras 0014, 0015, and 0019; both Miller and Haight teach keeping a distance between the waist of the beam or the focal position and the surface of the target; see also fig. 5).
Miller, fig. 5

    PNG
    media_image13.png
    429
    500
    media_image13.png
    Greyscale

	Regarding claim 19, Haight teaches wherein the surface smoothing comprises removing mid-spatial frequency with single digit or sub-millimeter periodicity (“in still further aspects, desired beam configurations are achieved by varying beam spot size or through Fourier Transform (FT) pulse shaping to cause a special frequency distribution to provide a geometric shape,” para 0011; see also 112b rejection above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        10/27/2021

/SANG Y PAIK/Primary Examiner, Art Unit 3761